Determination of respondent Commissioner of Police, dated April 2, 2001, which dismissed petitioner from the Police Department of the City of New York, *333unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Madden, J.], entered March 20, 2002), dismissed, without costs.
The determination is supported by substantial evidence (see Matter of Scully v Safir, 282 AD2d 305 [2001]). The Hearing Officer’s credibility findings are virtually “unassailable,” and we may not reweigh the evidence (see e.g. Matter of Velasquez v Kerik, 294 AD2d 242 [2002]). The penalty of dismissal, under the circumstances of this matter in which petitioner was shown to have engaged in illicit off-duty employment, an altercation with a fellow officer and attempted bribery, is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Harp v New York City Police Dept., 96 NY2d 892, 894 [2001]). Concur — Buckley, P.J., Tom, Rosenberger, Ellerin and Williams, JJ.